Order entered February 21, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01171-CV

           AMY ROBILIO REED, AMY ROBILIO REED, PLLC, Appellants

                                          V.

   CENTURION TERMINALS, LLC AND CENTURION PECOS TERMINAL, LLC,
                             Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-06689

                                       ORDER
      Before the Court is appellants’ February 18, 2019 unopposed motion for extension of

time to file reply brief. We GRANT the motion and ORDER the brief be filed no later than

March 26, 2019.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE